                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                CHARLESTON DIVISION


WILMA BENNETT,

                             Plaintiff,

v.                                              CIVIL ACTION NO. 2:18-cv-01280

KEYSTONE CREMATION ALLIANCE, LLC,

                             Defendant.



                        MEMORANDUM OPINION AND ORDER

          Pending before the court is the plaintiff’s Motion to Remand [ECF No. 8]. Also

pending is the defendant’s Motion to Dismiss [ECF No. 6]. For the reasons that follow,

the plaintiff’s Motion is GRANTED, and the defendant’s Motion is DENIED as moot.

     I.      Background

          In September 2017, the plaintiff, Mrs. Wilma Bennett, sought the services of

the defendant, Keystone Cremation Alliance, LLC, to cremate the remains of her late

husband, Mr. Luther G. Bennett Sr. Compl. 1. [ECF No. 10-1]. In October 2017, the

defendant delivered Mr. Bennett’s remains to the plaintiff at her home. Id. The

problem, however, was that the defendant delivered the remains of the wrong Mr.

Bennett: The defendant delivered the cremated remains of Mr. Kenneth P. Bennett.

Id. at 2. Shocked over the not knowing where or what happened to her husband’s

remains, the plaintiff immediately contacted the defendant to locate her missing
husband. Id. After the plaintiff expressed her dissatisfaction with the defendant, she

instructed the defendant not to contact her directly. Id. Nevertheless, as alleged in

the Complaint, the defendant called the plaintiff, threatened her, and “treat[ed her]

in a manner that lacked total decency.” Id.

         As a result of the shock of not knowing the location or condition of her

husband’s remains, and as a result of the shocking phone call she received, on

February 27, 2018, the plaintiff offered to settle this matter outside of litigation for

the sum of $32,000 plus a waiver of any outstanding accounts with the defendant.

Reply Ex. A, at 2 [ECF No. 11-1]. The defendant declined this offer. Consequently, on

August 2, 2018, the plaintiff filed a complaint in the Circuit Court of Boone County,

West Virginia. She alleges, inter alia, negligence, intentional infliction of emotion

distress, outrage, and invasion of privacy. See Compl. 2–4.

         On September 6, 2018, the defendant removed this action to this court and

filed a motion to dismiss for failure to state a claim on September 11, 2018. On

September 12, 2018, the plaintiff filed a motion to remand arguing that the amount

in controversy did not exceed the jurisdictionally required $75,000.

   II.      Discussion

         A defendant may remove its case to a federal court if the parties are diverse

and the amount in controversy exceeds $75,000, exclusive of interests and costs. 28

U.S.C. §§ 1332, 1441. The party seeking removal bears the burden of showing that

the federal court has jurisdiction. Mulcahey v. Columbia Organic Chems. Co., 29 F.3d


                                           2
148, 151 (4th Cir. 1994). If the court is left with doubts concerning whether it has

jurisdiction, remand is necessary. Id. (“Because removal jurisdiction raises

significant federalism concerns, we must strictly construe removal jurisdiction. If

federal jurisdiction is doubtful, a remand is necessary.” (citation omitted)).

      A single, simple principle provides the foundation for jurisdictional inquiries:

“Federal courts are courts of limited jurisdiction.” Kokkonen v. Guardian Life Ins. Co.

of Am., 511 U.S. 375, 377 (1994). Consistent with “[t]he intent of Congress drastically

to restrict federal jurisdiction in controversies between citizens of different states,”

federal courts have “rigorously enforced” the amount in controversy requirement. St.

Paul Mercury Indem. Co. v. Red Cab Co., 303 U.S. 283, 288 (1938). But federal courts

have avoided protracted litigation over complex jurisdictional rules. Hertz Corp. v.

Friend, 559 U.S. 77, 94 (2010) (“Complex jurisdictional tests complicate a case, eating

up time and money as the parties litigate, not the merits of their claims, but which

court is the right court to decide those claims.”); see also Hartley v. CSX Transp., Inc.,

187 F.3d 422, 425 (4th Cir. 1999) (“Jurisdictional rules direct judicial traffic. They

function to steer litigation to the proper forum with a minimum of preliminary fuss.”).

      As such, the amount in controversy inquiry remains relatively simple—the

amount in controversy “is what the plaintiff claims to be entitled to or demands.”

Scaralto v. Ferrell, 826 F. Supp. 2d 960, 967 (S.D. W. Va. 2011); see also St. Paul

Mercury, 303 U.S. at 288 (“The rule governing dismissal for want of jurisdiction in

cases brought in the federal court is that, unless the law gives a different rule, the

                                            3
sum claimed by the plaintiff controls if the claim is apparently made in good

faith . . . .”).

        The defendant argues that the amount in controversy exceeds $75,000 based

on the plaintiff’s characterization of the defendant’s conduct (“intentional, atrocious,

intolerable, extreme, and reckless”) and the kinds of damages the plaintiff is seeking

(emotional damages, punitive damages, pre- and post-judgment interest, attorney’s

fees, and costs).1 The defendant also argues that because punitive damages are being

sought, “the jurisdictional minimum is likely satisfied due to West Virginia’s

tendency to award excessive punitive damages. See Mullins v. Harry’s Mobile Homes,

861 F. Supp. 22, 24 (S.D. W. Va. 1994). Similarly, the defendant argues that damages

for annoyance and attorney’s fees can be added to the measurable damages.

        I do not necessarily disagree with these propositions. See McCoy v. Erie Ins.

Co., 147 F. Supp. 2d 481, 489 (S.D. W. Va. 2001) (The court may consider, inter alia,

“the type and extent of the plaintiff’s injuries and possible damages recoverable.”).

However, I rejected a totality of the circumstances approach in Scaralto when there

are simpler, straight-forward ways to find the amount in controversy. See Scaralto,

826 F. Supp. 2d at 963. As stated in Scaralto, this “judicial valuation” approach has

a weak foundation “because it misconstrues the meaning of the term ‘amount in

controversy.’ It is also time-consuming and allows for disparate results in factually

similar cases.” Id. at 962–63. Consequently, when there is an ad damnum clause, the


1
        To be sure, § 1332 plainly excludes interest and costs from amount-in-controversy calculations.
28 § U.S.C. § 1332(a).
                                                  4
plaintiff’s demand, if made in good faith, is determinative, unless it is legally

impossible. See St. Paul Mercury, 303 U.S. at 288. I also determined that a settlement

demand should have the same legal status as an ad damnum clause. Scaralto, 826 F.

Supp. 2d at 968–69. This approach enhances the predictability and efficiency of

jurisdictional decisions and is particularly important considering that fewer

complaints contain ad damnum clauses, “providing a uniform and predictable method

for directing judicial traffic.” Id. at 969.

       To be sure, the plaintiff in Scaralto demanded an amount over the

jurisdictional minimum, whereas here the plaintiff made a demand below the

jurisdictional amount. But that does not change the result. The question, as the

defendant would have it, has never been what the plaintiff could recover. Instead, it

is what the plaintiff claims she is entitled to recover. Here, the plaintiff offered to

settle this case for $32,000 with a waiver of any outstanding/unpaid debt accounts

held by the defendant. The plaintiff’s demand—i.e., the amount in controversy—is

less than $75,000. This demand is evidence of the total value the plaintiff believes

that the case is worth. It is not, however, a launching point to add additional kinds of

damages as the defendant suggests.

       Because the jurisdictional minimum of $75,000 is not met, I lack subject-

matter jurisdiction to hear this case.




                                               5
   III.   Conclusion

      For the reasons discussed, this court GRANTS the plaintiff’s Motion to

Remand [ECF No. 8], REMANDS this case to the Circuit Court of Boone County, and

DENIES as moot the defendant’s Motion to Dismiss [ECF. No. 6].

      The court DIRECTS the Clerk to send a copy of this Memorandum Opinion

and Order to counsel of record and any unrepresented party.

                                     ENTER:       October 11, 2018




                                        6
